II110th CONGRESS1st SessionS. 1963IN THE SENATE OF THE UNITED STATESAugust 2, 2007Mr. Rockefeller (for
			 himself, Mr. Crapo,
			 Ms. Stabenow, and
			 Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow bonds
		  guaranteed by the Federal home loan banks to be treated as tax exempt
		  bonds.1.Bonds guaranteed by Federal
			 home loan banks(a)In
			 GeneralClause (i) of section 149(b)(3)(A) of the Internal
			 Revenue Code of 1986 (relating to exceptions for certain insurance programs) is
			 amended—(1)by striking
			 or after Corporation,, and(2)by inserting at
			 the end the following: or any Federal home loan bank,.(b)Effective
			 DateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.